Examiner Comment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Specification Objections

Examiner would like to note, that international design applications designating the United States must include a specification as prescribed by 35 U.S.C. 112 and preferably include a brief descriptions of each reproductions pursuant to Rule 7(5)(a) describing the view or views of the reproductions.  Due to the reason above, the figure descriptions have been amended to read:

--“FIG. 1.1 is a perspective view of a Shoulder Support System for a Tactical Vest, showing my new design;
FIG. 1.2 is another perspective view thereof;
FIG. 1.3 is a real elevation view thereof;
FIG. 1.4 is another perspective view thereof;
FIG. 1.5 is a front elevation view thereof;
FIG. 1.6 is another perspective view thereof; and
FIG. 1.7 is another elevation view thereof shown in an unclaimed environment.”--

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAJA ANWAR whose telephone number is (571)272-7419.  The examiner can normally be reached on 9:00 -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Simmons can be reached on 571-272-2658.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khawaja Anwar/Examiner, Art Unit 2912